Exhibit 10.1

 

€500,000,000

 

UNITEDGLOBALCOM, INC.

 

1 ¾% Convertible Senior Notes due April 15, 2024

 

REGISTRATION RIGHTS AGREEMENT

 

April 6, 2004

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, New York 10010-3629

 

Ladies and Gentlemen:

 

UnitedGlobalCom, Inc., a Delaware corporation (the “Issuer”), proposes to issue
and sell to Credit Suisse First Boston LLC (the “Initial Purchaser”), upon the
terms set forth in a purchase agreement dated as of April 1, 2004 (the “Purchase
Agreement”), €500,000,000 aggregate principal amount (plus up to an additional
€125,000,000 principal amount) of its 1 ¾% Convertible Senior Notes due April
15, 2024 (the “Initial Securities”). The Initial Securities will be convertible
into shares of Class A common stock, par value $0.01 per share, of the Company
(the “Common Stock”) at the conversion price set forth in the Offering
Memorandum, dated April 1, 2004. The Initial Securities will be issued pursuant
to an Indenture, dated as of April 6, 2004 (the “Indenture”), among the Issuer
and The Bank of New York, as trustee (the “Trustee”). As an inducement to the
Initial Purchaser to enter into the Purchase Agreement, the Company agrees with
the Initial Purchaser, for the benefit of (i) the Initial Purchaser and (ii) the
holders of the Initial Securities and the Common Stock issuable upon conversion
of the Initial Securities (collectively, the “Securities”) from time to time
until such time as such Securities have been sold pursuant to a Shelf
Registration Statement (as defined below) or the obligation of the Issuer to
keep the Shelf Registration Statement effective has expired (each of the
forgoing a “Holder” and collectively the “Holders”), as follows:

 

1. Shelf Registration. (a) The Company shall, at its cost, prepare and, as
promptly as practicable (but in no event more than 90 days after so required or
requested pursuant to this Section 1) file with the Securities and Exchange
Commission (the “Commission”) and thereafter use its reasonable best efforts to
cause to be declared effective not later than 180 days after the first date of
original issuance of the Initial Securities a registration statement on Form S-3
(the “Shelf Registration Statement” relating to the offer and sale of the
Transfer Restricted Securities (as defined in Section 5 hereof) by the Holders
thereof from time to time in accordance with the methods of distribution set
forth in the Shelf Registration Statement and Rule 415 under the Securities Act
of 1933, as amended (the “Securities Act”) (hereinafter, the “Shelf
Registration”); provided, however, that no Holder (other than the Initial
Purchaser) shall be entitled to have the Securities held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all the provisions of this Agreement applicable to such Holder.

 

(b) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein (the “Prospectus”) to be lawfully delivered by the Holders of
the relevant Securities, for a period of two years (or for such longer period if
extended pursuant to



--------------------------------------------------------------------------------

Section 2(h) below) from the date of its effectiveness or such shorter period
that will terminate when all the Securities covered by the Shelf Registration
Statement (i) have been sold pursuant thereto or (ii) are, with respect to such
Securities held by non-affiliates, eligible to be sold to the public pursuant to
Rule 144(k) under the Securities Act, or any successor rule thereof (in any such
case, such period being called the “Shelf Registration Period”). The Company
shall be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the requisite period if it voluntarily
takes any action that would result in Holders of Securities covered thereby not
being able to offer and sell such Securities during that period, unless such
action is (i) required by applicable law or (ii) taken by the Company in good
faith and contemplated by Section 2(b)(v) below, and the Company thereafter
complies with the relevant requirements of Section 2(h).

 

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the Prospectus and any
amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(d) Each Holder of Transfer Restricted Securities wishing to sell Transfer
Restricted Securities pursuant to a Shelf Registration Statement and related
Prospectus agrees to deliver a written notice to the Company containing any
information with respect to the Holder necessary to amend the Shelf Registration
Statement or supplement the related Prospectus with respect to the intended
distribution of Transfer Restricted Securities by such Holder (a “Notice and
Questionnaire”) at least five business days prior to any intended distribution
of Transfer Restricted Securities under the Shelf Registration Statement. From
and after the date the Shelf Registration Statement is declared effective, the
Company shall, after the date a Notice and Questionnaire is delivered: (i) if
required by applicable law, file with the Commission a post-effective amendment
to the Shelf Registration Statement within 90 days after receipt of a Notice and
Questionnaire, or prepare and, if required by applicable law, file within a
reasonable time after receipt of a Notice and Questionnaire, a supplement to the
related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other document required under the Securities
Act so that the Holder delivering such Notice and Questionnaire is named as a
selling security holder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Transfer Restricted Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is 45 days after the date such post-effective
amendment is filed; (ii) provide such Holder copies of any documents filed
pursuant to clause (i) above (provided, however, to the extent a document is
publicly available it shall be deemed to have been provided to the Holder); and
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
clause (i) above (provided, however, that the filing of a prospectus pursuant to
Rule 424(b) within two business days after the Company receives confirmation of
effectiveness of a post-effective amendment shall be deemed to constitute such
prior notice); provided, that, if such Notice and Questionnaire is delivered
during a Deferral Period (as defined in Section 2(h)), the Company shall so
inform the Holder delivering such Notice and Questionnaire and shall take the
actions set forth in clauses (i), (ii) and (iii) above upon expiration of the
Deferral Period.

 

Notwithstanding anything contained herein to the contrary: (i) the Company shall
be under no obligation to name any Holder that has not submitted a Notice and
Questionnaire to the Company as a selling security holder in any Shelf
Registration Statement or related Prospectus and (ii) the Amendment
Effectiveness Deadline Date shall be extended by up to 10 days from the
expiration of a Deferral Period (and the Company shall incur no obligation to
pay Additional Interest during such extension) if such Deferral Period is in
effect on the Amendment Effectiveness Deadline Date. Any Holder who, subsequent
to the date the Shelf Registration Statement is initially declared effective,
provides a Notice and Questionnaire required by this Section 1(d) (whether or
not such Holder has supplied the Notice and Questionnaire at the time the Shelf
Registration Statement was initially declared effective) shall be named as a
selling security holder in the Shelf Registration Statement and related
Prospectus in accordance with the requirements of this Section 1(d).



--------------------------------------------------------------------------------

2. Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

 

(a) The Company shall (i) furnish to the Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Shelf Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that the Initial Purchaser (with respect to any
portion of an unsold allotment from the original offering) is participating in
the Shelf Registration Statement, shall use its reasonable best efforts to
reflect in each such document, when so filed with the Commission, such comments
as the Initial Purchaser reasonably may propose; and (ii) include the names of
the Holders who propose to sell Securities pursuant to the Shelf Registration
Statement and who comply with the provisions thereof as selling security
holders.

 

(b) The Company shall give written notice to the Initial Purchaser and the
Holders of the Securities (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the requisite changes have been made) (a “Deferral Notice”) (except no
notice need be given in the case of a post-effective amendment that is requested
solely for inclusion of a Holder as a selling security holder in the
Prospectus):

 

(i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the prospectus included therein or for additional
information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;

 

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(v) of the happening of any event that requires the Company to make changes in
the Shelf Registration Statement or the Prospectus in order that the Shelf
Registration Statement or the Prospectus does not contain an untrue statement of
a material fact nor omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading.

 

(c) The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time, of any order suspending the effectiveness of the
Shelf Registration Statement.

 

(d) The Company shall furnish to each Holder of Securities included within the
coverage of the Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference).

 

(e) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Company consents,
subject to the provisions of this Agreement, to the use of the Prospectus or any
amendment or supplement thereto by each of the selling Holders of the Securities
in connection with the offering and sale of the Securities covered by the
Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

 

(f) Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Securities included therein and their respective counsel



--------------------------------------------------------------------------------

in connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Shelf Registration
Statement; provided, however, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action which would subject it to general service of
process or to taxation in any jurisdiction where it is not then so subject.

 

(g) The Company shall use its reasonable best efforts and shall cooperate with
the Holders of the Securities to facilitate the timely preparation and delivery
of a new global certificates or, if the Securities are in certificated form,
certificates representing the Securities to be sold pursuant to any Shelf
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as the Holders may request a reasonable period of
time prior to sales of the Securities pursuant to the Shelf Registration
Statement.

 

(h) Upon the occurrence of any event contemplated by paragraphs (ii) through (v)
of Section 2(b) above during the period for which the Company is required to
maintain an effective Shelf Registration Statement, the Company shall promptly
prepare and file a post-effective amendment to the Shelf Registration Statement
or an amendment or supplement to the Prospectus and any other required document
so that, as thereafter delivered to Holders or purchasers of the Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Initial Purchaser and the Holders of
Transfer Restricted Securities in accordance with paragraphs (ii) through (v) of
Section 2(b) above to suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made, then the Initial Purchaser and the
Holders of Transfer Restricted Securities shall suspend use of such Prospectus
(such period during which the availability of the Shelf Registration Statement
and any related Prospectus is suspended being a “Deferral Period”). The Company
will use its reasonable best efforts to ensure that the use of the Prospectus
may be resumed as promptly as is practicable. Notwithstanding the foregoing, the
Company shall be entitled to exercise its right under this Section 2(h) to
suspend the availability of the Shelf Registration Statement or any Prospectus,
without incurring or accruing any obligation to pay Additional Interest pursuant
to Section 5(a), for one or more periods not to exceed 45 days in any 90-day
period and not to exceed, in the aggregate, 90 days in any 365-day period;
provided, however, that the period of effectiveness of the Shelf Registration
Statement provided for in Section 1(b) above shall be extended by the number of
days from and including the date of the giving of such notice to and including
the date when the Initial Purchaser and the Holders shall have received such
amended or supplemented prospectus pursuant to this Section 2(h).

 

(i) Not later than the effective date of the Shelf Registration Statement, the
Company will provide CUSIP numbers, ISIN numbers or Common Codes, as the case
may be, for the Initial Securities and the Common Stock registered under the
Shelf Registration Statement, and provide the Trustee with printed certificates
for the Initial Securities, in a form eligible for deposit with The Depository
Trust Company or Euroclear and Clearstream, Luxembourg, as the case may be.

 

(j) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Shelf Registration and will
make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Shelf Registration Statement,
which statement shall cover such 12-month period.

 

(k) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, (the “Trust Indenture Act”) in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.

 

(l) The Company may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the



--------------------------------------------------------------------------------

Company may exclude from such registration the Securities of any Holder that
fails to furnish such information within a reasonable time after receiving such
request.

 

(m) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
actions, if any, as any Holder shall reasonably request in order to facilitate
the disposition of the Securities pursuant to the Shelf Registration.

 

(n) The Company shall (i) make available at reasonable times for inspection by
the Holders, any underwriter participating in any disposition pursuant to the
Shelf Registration Statement and any attorney, accountant or other agent
retained by the Holders or any such underwriter, all relevant financial and
other records, pertinent corporate documents and properties of the Company and
(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement, in each case, as shall be reasonably necessary to
enable such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchaser by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 3
hereof; provided, further, that any information that is designated by the
Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders, or any such underwriter,
attorneys, accountant or agent, and the Company may require each such person or
entity who is given access to, or on whose behalf access is given to, such
information to enter into a confidentiality agreement with the Company upon
reasonable and customary terms, unless such disclosure is made in connection
with a court proceeding or required by law, or such information becomes
available to the public generally.

 

(o) The Company, if requested by any Holder of Securities covered by the Shelf
Registration Statement in connection with an underwritten offering, shall cause
(i) its counsel to deliver an opinion and updates thereof relating to the
Securities in customary form addressed to such Holders and the managing
underwriters, if any, thereof, and dated, in the case of the initial opinion,
the effective date of such Shelf Registration Statement (it being agreed that
the matters to be covered by such opinion shall include, without limitation, the
due incorporation and good standing of the Company and its subsidiaries; the
qualification of the Company and its subsidiaries to transact business as
foreign corporations; the due authorization, execution and delivery of the
relevant agreement of the type referred to in Section 2(m) hereof; the due
authorization, execution, authentication and issuance, and the validity and
enforceability, of the Securities; the absence of material legal or governmental
proceedings involving the Company and its subsidiaries; the absence of
governmental approvals required to be obtained in connection with the Shelf
Registration Statement, the offering and sale of the Securities, or any
agreement of the type referred to in Section 2(m) hereof; the compliance as to
form of the Shelf Registration Statement and any documents incorporated by
reference therein and of the Indenture with the requirements of the Securities
Act and the Trust Indenture Act, respectively; and, as of the date of the
opinion and as of the effective date of the Shelf Registration Statement or most
recent post-effective amendment thereto, as the case may be, the absence from
the Shelf Registration Statement and the prospectus included therein, as then
amended or supplemented, and from any documents incorporated by reference
therein of an untrue statement of a material fact or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any such documents, in the
light of the circumstances existing at the time that such documents were filed
with the Commission under the Exchange Act of 1934, as amended (the “Exchange
Act”)); (ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the Securities
and (iii) its independent public accountants to provide to the selling Holders
of the applicable Securities and any underwriter therefor a comfort letter in
customary form and covering matters of the type customarily covered in comfort
letters in connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72.

 

(p) The Company will use its reasonable best efforts to cause the Securities
covered by a Registration Statement to be rated with the appropriate rating
agencies, if so requested by holders of a majority in aggregate principal amount
of Securities covered by the Shelf Registration Statement, or by the managing
underwriters, if any.



--------------------------------------------------------------------------------

(q) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the National Association of Securities
Dealers, Inc. (“NASD”)) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will assist such broker-dealer in complying
with the requirements of such Rules, including, without limitation, by (i) if
such Rules, including Rule 2720, shall so require, engaging a “qualified
independent underwriter” (as defined in Rule 2720) to participate in the
preparation of the Shelf Registration Statement relating to such Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such Registration Statement is an underwritten
offering or is made through a placement or sales agent, to recommend the yield
of such Securities, (ii) indemnifying any such qualified independent underwriter
to the extent of the indemnification of underwriters provided in Section 5
hereof and (iii) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Rules.

 

(r) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Securities covered by a Registration
Statement contemplated hereby.

 

(s) The Company shall use its reasonable best efforts to cause the Common Stock
issuable upon conversion of the Initial Securities to be listed on any
securities exchange or any automated quotation system on which similar
securities issued by the Company are then listed, to the extent such Common
Stock satisfies applicable listing requirements.

 

3. Registration Expenses. (a) All expenses incident to the Company’s performance
of and compliance with this Agreement will be borne by the Company, regardless
of whether a Registration Statement is ever filed or becomes effective,
including without limitation;

 

(i) all registration and filing fees and expenses;

 

(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;

 

(iii) all expenses of printing (including printing certificates for the
Securities to be issued and printing of Prospectuses), messenger and delivery
services and telephone;

 

(iv) all fees and disbursements of counsel for the Company;

 

(v) all application and filing fees in connection with listing the Securities on
a national securities exchange or automated quotation system pursuant to the
requirements hereof; and

 

(vi) all fees and disbursements of independent certified public accountants of
the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.

 

(b) In connection with the Shelf Registration Statement required by this
Agreement, the Company will reimburse the Initial Purchaser and the Holders of
Securities covered by the Shelf Registration Statement, for the reasonable fees
and disbursements of not more than one counsel, designated by the Holders of a
majority in principal amount of the Securities covered by the Shelf Registration
Statement (provided that Holders of Common Stock issued upon the conversion of
the Initial Securities shall be deemed to be Holders of the aggregate principal
amount of Initial Securities from which such Common Stock was converted) to act
as counsel for the Holders in connection therewith.



--------------------------------------------------------------------------------

4. Indemnification. (a) The Company agrees to indemnify and hold harmless each
Holder and each person, if any, who controls such Holder within the meaning of
the Securities Act or the Exchange Act (each Holder, and such controlling
persons are referred to collectively as the “Indemnified Parties”) from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement or Prospectus including any document incorporated by
reference therein, or in any amendment or supplement thereto or in any
preliminary prospectus relating to the Shelf Registration, or arise out of, or
are based upon, the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and shall reimburse, as incurred, the Indemnified Parties for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action in
respect thereof; provided, however, that (i) the Company shall not be liable in
any such case to the extent that such loss, claim, damage or liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in the Shelf Registration Statement or
Prospectus or in any amendment or supplement thereto or in any preliminary
prospectus relating to the Shelf Registration in reliance upon and in conformity
with written information pertaining to such Holder and furnished to the Company
by or on behalf of such Holder specifically for inclusion therein and (ii) with
respect to any untrue statement or omission or alleged untrue statement or
omission made in any preliminary prospectus relating to the Shelf Registration
Statement, the indemnity agreement contained in this subsection (a) shall not
inure to the benefit of any Holder from whom the person asserting any such
losses, claims, damages or liabilities purchased the Securities concerned, to
the extent that a prospectus relating to such Securities was required to be
delivered by such Holder under the Securities Act in connection with such
purchase and any such loss, claim, damage or liability of such Holder results
from the fact that there was not sent or given to such person, at or prior to
the written confirmation of the sale of such Securities to such person, a copy
of the final prospectus if the Company had previously furnished copies thereof
to such Holder; provided further, however, that this indemnity agreement will be
in addition to any liability which the Company may otherwise have to such
Indemnified Party. The Company shall also indemnify underwriters, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Holders of the Securities if
requested by such Holders.

 

(b) Each Holder, severally and not jointly, will indemnify and hold harmless the
Company, its officers and directors and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act from and
against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company or any such controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Shelf Registration Statement or Prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to the Shelf Registration, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading, but in
each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to such Holder and furnished to the Company by or
on behalf of such Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company for any legal or other expenses reasonably incurred by the
Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.

 

(c) Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under



--------------------------------------------------------------------------------

subsection (a) or (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 4 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

(d) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above in such proportion as is appropriate to reflect the relative fault of the
indemnifying party or parties on the one hand and the indemnified party on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 4(d), the Holders shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holders from the sale of the Securities pursuant to the Shelf Registration
Statement exceeds the amount of damages which such Holders have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls such indemnified party within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

 

(e) The agreements contained in this Section 4 shall survive the sale of the
Securities pursuant to the Shelf Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

5. Additional Interest Under Certain Circumstances. (a) Additional interest (the
“Additional Interest”) with respect to the Transfer Restricted Securities shall
be assessed as follows if any of the following events occur (each such event in
clauses (i) through (iv) below being herein called a “Registration Default”):

 

(i) the Shelf Registration Statement has not been filed with the Commission by
the 90th day after the first date of original issuance of the Initial
Securities;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission by the 180th day after the first date of original issue of the
Initial Securities;

 

(iii) any Shelf Registration Statement required by this Agreement has been
declared effective by the Commission but such Shelf Registration Statement or
related Prospectus thereafter ceases to be effective



--------------------------------------------------------------------------------

or useable, (subject to the Company’s right to suspend the use of the Shelf
Registration Statement and the Prospectus as set forth in Section 2(h)) in
accordance with the provisions of this Agreement, and during the periods
specified herein and (A) the Company does not cause the Shelf Registration
Statement to become effective within 5 business days (which shall not be deemed
to extend the incurrence and accrual of any obligation to pay Additional
Interest beyond the time provided for in the last sentence of Section 2(h))
after it ceases to be effective or useable by a post-effective amendment or
additional Shelf Registration Statement being filed and declared effective or a
report filed pursuant to the Exchange Act or (B) if applicable, the Company does
not terminate any Deferral Period within the time provided for in the last
sentence of Section 2(h); or

 

(iv) the Company has failed to perform its obligations set forth in Section 1(d)
within the time period required therein.

 

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

 

Additional Interest shall accrue on the Transfer Restricted Securities over and
above the interest set forth in the title of the Initial Securities from and
including the date on which any such Registration Default shall occur, to, but
excluding, the earlier of, the date on which all such Registration Defaults have
been cured, and the date 91 days after the date on which such Registration
Defaults have occurred, at a rate of 0.25% per annum, and if such Registration
Defaults have not been cured by that 91st day, at a rate of 0.50% per annum from
and including the date 91 days after the date on which such Registration
Defaults shall occur, to, but excluding the date of which all such Registration
Defaults have been cured (the applicable rate, as the case may be, the
“Additional Interest Rate”). In the case of Transfer Restricted Securities that
have been converted into or exchanged for Common Stock, the Additional Interest
Rate shall be applied to the Conversion Price (as defined in the Indenture) in
effect as of any date of determination (or, if no Initial Securities are then
outstanding, the Conversion Price that would be in effect were Initial
Securities then outstanding) of such shares of Common Stock that are Transfer
Restricted Securities. In the case of a Registration Default solely of the type
described in Section 5(a)(iv), such Additional Interest accruing as a result
thereof, shall be paid only to the Holder(s) that have delivered Notice and
Questionnaire that caused the Company to incur the obligations set forth in
Section 1(d), the non-performance of which is the basis of such Registration
Default. Notwithstanding the foregoing, no Additional Interest shall accrue as
to any Transfer Restricted Security from and after the earlier of (x) the date
such security is no longer a Transfer Restricted Security and (y) the expiration
of the Shelf Registration Period. The rate of accrual of the Additional Interest
with respect to any period shall not exceed the rate provided for in this
paragraph notwithstanding the occurrence of multiple concurrent Registration
Defaults. Following the cure of all Registration Defaults requiring the payment
by the Company of Additional Interest to the Holders of Transfer Restricted
Security pursuant to this Section, the accrual of Additional Interest will cease
(without in any way limiting the effect of any subsequent Registration Default
requiring the payment of Additional Interest by the Company). No other monetary
damages shall be available to the Holders of Transfer Restricted Security for a
Registration Default.

 

(b) Notwithstanding Section 5(a)(iv), a Registration Default referred to in
Section 5(a)(iv) hereof shall be deemed not to have occurred and be continuing
in relation to the Shelf Registration Statement or the related Prospectus if the
Company has delivered a Deferral Notice pursuant to Section 2(b) of this
Agreement and the Deferral Period shall not have extended past the periods
permitted by Section 2(h).

 

(c) Any amounts of Additional Interest due pursuant to Section 5(a) will be
payable in cash on the regular interest payment dates with respect to the
Initial Securities. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest Rate by the principal amount of
the Initial Securities, further multiplied by a fraction, the numerator of which
is the number of days such Additional Interest Rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months), and the denominator of which is 360.

 

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Security has been effectively registered under the Securities Act and
disposed of in accordance with the Shelf Registration



--------------------------------------------------------------------------------

Statement or (iv) the date on which such Security is distributed to the public
pursuant to Rule 144 under the Securities Act or is saleable pursuant to Rule
144(k) under the Securities Act.

 

6. Rules 144 and 144A. The Company shall use its reasonable best efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act in a timely manner and, if at any time the Company is not required to file
such reports, it will, upon the request of any Holder, make publicly available
other information so long as necessary to permit sales of their securities
pursuant to Rules 144 and 144A. The Company covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Transfer Restricted Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rules 144 and 144A (including the requirements of Rule
144A(d)(4)). The Company will provide a copy of this Agreement to prospective
purchasers of Securities identified to the Company by the Initial Purchaser upon
request. Upon the request of any Holder, the Company shall deliver to such
Holder a written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 6 shall be deemed to
require the Company to register any of its securities pursuant to the Exchange
Act.

 

7. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by the Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering (provided that holders of Common
Stock issued upon conversion of the Initial Securities shall not be deemed
holders of Common Stock, but shall be deemed to be holders of the aggregate
principal amount of Initial Securities from which such Common Stock was
converted; provided, however, that such Managing Underwriter shall be reasonably
acceptable to the Company.

 

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

8. Miscellaneous.

 

(a) Remedies. Except as agreed in Section 5, the Company acknowledges and agrees
that any failure by the Company to comply with its obligations under Section 1
hereof may result in material irreparable injury to the Initial Purchaser or the
Holders for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Initial Purchaser or any Holder may obtain such relief
as may be required to specifically enforce the Company’s obligations under
Sections 1 hereof. The Company further agrees to waive the defense in any action
for specific performance for which a remedy at law would be adequate.

 

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

 

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents
(provided that holders of Common Stock issued upon conversion of Initial
Securities shall not be deemed holders of Common Stock, but shall be deemed to
be holders of the aggregate principal amount of Initial Securities from which
such Common Stock was converted).



--------------------------------------------------------------------------------

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

 

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

 

(2) if to the Initial Purchaser;

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, NY 10010-3629

Attention: Transactions Advisory Group

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Fax No.: (213) 687-5000

Attention: Nicholas P. Saggese, Esq.

 

(3) if to the Company, at its address as follows:

 

UnitedGlobalCom, Inc.

4643 South Ulster, Suite 1300

Denver, Colorado 80237

Attention: Ellen P. Spangler, Esq.

 

with a copy to:

 

Holme Roberts & Owen LLP

1700 Lincoln Street, Suite 4100

Denver, Colorado 80203-4541

Attention: W. Dean Salter, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

 

(e) Third Party Beneficiaries. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchaser, on the other hand, and shall have the right to enforce such
agreements directly to the extent they may deem such enforcement necessary or
advisable to protect their rights or the rights of Holders hereunder.

 

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

 

By the execution and delivery of this Agreement, the Company submits to the
nonexclusive jurisdiction of any federal or state court in the State of New
York.

 

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

(k) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchaser and the Issuer in accordance with its terms.

 

Very truly yours,

 

UNITEDGLOBALCOM, INC.

By   /s/    ELLEN P. SPANGLER            

--------------------------------------------------------------------------------

Name:

  Ellen P. Spangler

Title:

  Senior Vice President

 

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

 

CREDIT SUISSE FIRST BOSTON LLC

By   /s/    DAVID POSNICK            

--------------------------------------------------------------------------------

Name:

  David Posnick

Title:

  Managing Director